IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

JAMES ALBERT SMITH,
Plaintiff,
Case No.: 3:18-CV-05111-SRB

VS,

JOHN DOE 1-7, et al.,

Nee Nee Nee ee ee” ee Ne Ne

Defendants.
JOINT PROPOSED SCHEDULING ORDER AND DISCOVERY PLAN

COMES NOW Plaintiff and Defendants, by and through their undersigned counsel of
record, and propose the following Scheduling Order and Discovery Plan.

1. On April 16, 2019, information was exchanged between Michael S. Foster (counsel
for Plaintiff) and David S. Baker (counsel for Defendants), As a result, the parties have agreed,
subject to the approval of the Court, to the following Joint Proposed Scheduling Order and
Discovery Plan.

2. By July 11, 2019, the parties shall provide each other with the information required
by Fed. R. Civ. P. 26(a)(1).

3, The parties have agreed and recommend to the Court the following proposed Rule
16 Scheduling Order:

a. The proposed closing date for the joinder of parties shall be September 3,

2019. This date has been proposed because it will allow the parties sufficient time to

engage in preliminary discovery to determine whether the addition of other parties is

appropriate.
b. Any motion to amend the pleadings to add claims shall be filed on or before

September 3, 2019. This date has been proposed because it will allow the parties sufficient

{00348114} ]

Case 3:18-cv-05111-SRB Document 16 Filed 04/19/19 Page 1of 3
time to engage in preliminary discovery to determine whether additional claims are

appropriate.

c. The parties propose all discovery motions be filed on or before January 2,
2020.

d. The parties propose dispositive motions be filed no later than February 3,
2020.

e, All other pretrial motions shall be filed no later than 15 days prior to the

proposed date the case is set for trial by the Court.
f. The parties propose all pretrial discovery be completed on or before January
2, 2020.
4, The parties have agreed and recommend to the Court the following proposed
scheduling regarding identification and depositions of expert witnesses:
a. The parties propose Plaintiffs identify their expert witnesses and provide
the information required by Fed. R. Civ. P. 26 on or before September 3, 2019.
b. The patties propose Defendant identify his expert witnesses and provide the
information required by Fed. R. Civ. P. 26 on or before October 15, 2019.
5. The parties do not presently know whether any discovery with regard to
electronically stored information will be necessary or appropriate.
6. The parties anticipate this case will take at least five (5) trial days.
7. The parties propose it would be appropriate to set this case for trial at some point
after June 1, 2020.
8. The parties anticipate it may be appropriate to seek issuance of a Protective Order

with regard to anticipated discovery in the areas of personnel files, training records, internal

{00348114} 2

Case 3:18-cv-05111-SRB Document 16 Filed 04/19/19 Page 2 of 3
policies and procedures of law enforcement agencies, trade secrets, and medical records. In
accordance with Local Rule 16.1(f)(7), any party who anticipates requesting a protective order
shall serve on every other party a proposed protective order and proposed stipulation for its entry
before it is submitted to the Court for consideration,

9. The parties have demanded a trial by jury.

Respectfully submitted,

/s/ Michael S. Foster
Michael S. Foster #61205
Foster Wallace LLC
1501 Westport Road
Kansas City, MO 64111
(816) 249-2101; (816) 249-2170
Michael@fosterwallace.com
Attorneys for Plaintiff

 

 

/s/ David S. Baker
David S. Baker #30347
Fisher, Patterson, Sayler & Smith, LLP
9229 Ward Parkway, Suite 370
Kansas City, MO 64114
816-523-4667, Ext. 121; Fax: 816-523-5667
dbaker@fisherpatterson.com
Attorneys for Defendants Barry County, Davis, House,
Taylor and Gallahue

 

{00348114} 3

Case 3:18-cv-05111-SRB Document 16 Filed 04/19/19 Page 3 of 3
